Citation Nr: 1047096	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  02-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an increased rating for myositis of the lumbar 
paravertebral muscles, currently rated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that the Veteran was scheduled for Travel Board 
hearing in September 2010, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the case 
based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), 
(e) (2010).

This matter was previously before the Board in October 2003 and 
in May 2006 and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  The 
Board finds that the RO has substantially complied with its 
remands.  The Board acknowledges that in May 2006 it remanded the 
Veteran's claim for a Decision Review Officer hearing to be 
scheduled, unless otherwise indicated.  In correspondence dated 
in May 2010, and in the Veteran's October 2010 informal hearing 
presentation, it was acknowledged that the Veteran cancelled his 
DRO hearing and instead requested a new VA examination. 

During the pendency of the appeal, the Veteran's noncompensable 
rating was increased to a 20 percent evaluation, effective from 
March 26, 2001, the date of receipt of his claim.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Further, the issue of a 
total rating for compensation purposes based on individual 
unemployability has been raised by the record.  The issue has not 
been adjudicated by the RO and is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Throughout the rating period on appeal the Veteran's myositis of 
the lumbar paravertebral muscles has been manifested by 
complaints of pain and flare-ups; objectively, it is productive 
of no more than moderate limitation of motion with no evidence of 
ankylosis, and competent credible evidence of forward flexion of 
greater than 30 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
myositis of the lumbar paravertebral muscles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5021, 5292, 
5289, 5295 (as in effect prior to, and from, September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in January 2004, March 
2004, and April 2009, the Veteran was informed of what evidence 
was required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The April 2009 
correspondence also notified the Veteran of the criteria for a 
disability rating and examples of evidence that he should 
provide, including employment information and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability. See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), overturned in part by the Federal 
Circuit in Vazquez- Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sep. 4, 2009).  The Board acknowledges that the Veteran was not 
provided with the criteria for an effective date; nevertheless, 
as the Board, in the decision below, denies the Veteran's request 
for an increased rating, the Board finds that the Veteran has not 
been prejudiced by a lack of such notice.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  The Board finds that the Veteran has not been 
prejudiced by the timing of the notices, as the Veteran's claim 
has been readjudicated after such notices and he has been 
provided with an opportunity to respond to them.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board notes that the Veteran stated in a December 2003 
clinical evaluation that he had been denied Social Security 
Administration (SSA) benefits twice and that he was awaiting a 
hearing.  SSA records are not associated with the claims file; 
nevertheless, the Board finds that a remand to obtain SSA 
benefits is not warranted and would not benefit the Veteran.  The 
Veteran stated in his request for an increased rating claim that 
he received his medical treatment through VA.  VA treatment 
records are associated with the claims file.  Thus, any SSA 
records of treatment would be duplicative of the records already 
in the claims file.  Further, the VA treatment records contained 
in the Veteran's claims file are sufficient to decide his claim 
on appeal because they contain comprehensive, contemporaneous, 
objective findings throughout the course of his appeal.  Any SSA 
records created for the purpose of establishing SSA disability 
status would not contain any more current or more probative 
findings on the question of current severity of symptoms.   As 
noted above, the Veteran stated that he was denied SSA benefits 
on two occasions.  Even assuming the Veteran's claim for SSA 
benefits was successful, it is not reasonable to believe that 
that the records which would be obtained would be different, or 
more current, than the records that are already present in the 
claims file before the Board.  As noted above, the Veteran has 
stated that all his treatment has been through the VA.  The 
claims file contains relevant VA treatment records from 1998 to 
present, in addition to reports of VA examinations in 2001, 2003, 
2006, and 2010.  The issue in this claim is the level of the 
Veteran's disability as attributed to his service-connected 
myositis, rather than as including due to all other disability; 
thus the four VA examinations and treatment records are the 
relevant records necessary to determine the nature and extent of 
his disability.  Given the lack of relevance of any SSA records 
that may exist, the fact that the Veteran was twice denied SSA 
benefits, and the fact that the VA has obtained numerous VA 
records as recent as June 2010, the Board finds that the absence 
of any SSA records is not prejudicial to the Veteran's increased 
rating claim.  Finally, VA informed the Veteran, in 
correspondence dated in April 2009 that he should provide VA with 
any recent SSA determinations.  The Veteran did not provide any 
such determination.  

VA examinations with respect to the issue on appeal were obtained 
in November 2001, December 2003, October 2006, and June 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations are more than adequate, as they include clinical 
examinations, radiology reports, and interviews with the Veteran 
regarding his complaints.  The reports of the examination contain 
findings necessary to evaluate the disability under the 
applicable diagnostic code rating criteria. Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Rating Myositis

Myositis is rated under Diagnostic Code (DC) 5021 which provides 
that it will be rated on limitation of motion of affect parts, as 
degenerative arthritis. Degenerative arthritis, DC 5003, is rated 
based on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

Rating the Spine

The Veteran's claim for a compensable rating was received by VA 
in March 2001.  The schedular criteria for evaluating 
disabilities of the spine have undergone revision twice since the 
Veteran filed his claim.  The first amendment, affecting DC 5293, 
was effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  This amendment deals with intervertebral disc syndrome.  
Although the Veteran has been diagnosed with IVDS, he is not 
service connected for IVDS and there is no clinical evidence of 
record that his IVDS is causally related to his service-connected 
myositis; therefore, DC 5293 is not for application.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 
(1991), where a law or regulation changes after the claim has 
been filed or reopened, but before administrative or judicial 
process has been concluded, the version of the law most favorable 
to the Veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary did 
so.  

Under the regulation prior to the September 26, 2003 amendment, 
severe limitation of the lumbar spine was evaluated as 40 percent 
disabling, moderate limitation of motion was evaluated as 20 
percent disabling, and slight limitation of motion was evaluated 
as 10 percent disabling under DC 5292.  Favorable ankylosis of 
the lumbar spine was evaluated as 40 percent disabling, and 
unfavorable ankylosis of the lumbar spine was evaluated as 50 
percent disabling under DC 5289.  Lumbosacral strain with slight 
subjective symptoms only was evaluated as noncompensable, with 
characteristic pain on motion was evaluated as 10 percent 
disabling, with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position was 
evaluated as 20 percent disabling, and severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, was evaluated 
as 40 percent disabling under DC 5295

Under the regulation after the September 26, 2003 amendment, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour is rated at 10 percent.  A 20 percent evaluation 
is warranted where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  38 C.F.R. § 4.71a.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.
	
As the Veteran's increased rating claim was received by VA on 
March 26, 2001, the rating period on appeal is from March 26, 
2000, one year prior to the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2010).  Nevertheless, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

VA treatment records in 1999 reflect that the Veteran had 
numerous complaints of low back pain.  A December 1999 VA record 
reflects that the Veteran presented with chronic low back pain.  
Upon clinical evaluation, it was noted that he had a full range 
of motion of the back.  The records do not reflect treatment in 
2000.  

A February 2001 progress note reflects that the Veteran had 
fallen down five days earlier and had twisted his back.  Upon 
examination, it was noted that he had a full range of motion of 
the back and that his back was nontender at palpation.  An 
October 2001 VA clinical record reflects that the Veteran had low 
back pain on the left side.  Upon clinical examination of the 
Veteran's musculoskeletal system, it was noted that his range of 
motion was intact.  In addition, he had no gross motor or sensory 
deficit of the neurologic system.  

A November 2001 VA primary care record reflects that the Veteran 
was having low back pain secondary to degenerative disc disease.  
The Board again notes that the Veteran is not service connected 
for degenerative disc disease.  It was further noted that the 
Veteran had left leg pain with numbness below the knee post left 
knee meniscus repair in 1996 and was having an exacerbation of 
left knee pain with difficulty walking, bending, and biking.  

The Veteran underwent a VA examination in November 2001.  The 
November 2001 VA examination report reflects that he complained 
of moderate low back discomfort, localized in the lower back.  He 
also referred to a pinched nerve on the left leg; however upon 
questioning, he was not specific as to symptomatology of the left 
leg.  There was no fecal or urinary incontinence.  Range of 
motion of the lumbar spine was as follows:  forward flexion to 55 
degrees, backward extension to 20 degrees.  Lateral flexions and 
rotations were to 35 degrees.  There was no pain on motion, and 
no objective evidence of painful motion on all movement of the 
lumbar spine.  There was no lumbar paravertebral muscle spasm.  
It was noted that he had postural lumbosacral scoliosis due to a 
4 centimeter leg length discrepancy.  It was further noted that 
he had a normal gait, positive straight leg raising on the left 
leg, diminished pin-prick, and smooth sensation diffusely in the 
legs.  

September 2002 MRI results, as noted in an April 2003 VA medical 
record, reflects straightening of the lumbar lordosis, 
degenerative disc disease, and central disc herniation at L4-5.  

A January 2003 VA primary care record reflects that the Veteran 
had low back pain, with complaints since four days previously.  
The range of motion was noted to be limited upon straight leg 
raising and back extension.  The assessment was severe low back 
pain, secondary to degenerative disc disease and "l/s" spasm.  
A February 2003 VA medical record reflects that an MRI of the 
lumbar spine indicated straightening of the lumbar lordosis 
degenerative disc disease, and central disc herniation at L4-5.

A September 2003 VA record reflects the Veteran complained of low 
back pain since three days earlier, which radiated to his right 
leg.  The record reflects a paraspinal muscle spasm at L/S level. 

The Veteran underwent another VA examination in December 2003.  
The December 2003 VA examination report reflects that the Veteran 
reported no emergency room visits during the last year due to 
severe acute low back pain.  He reported that he had gone to his 
primary care provider and was given an epidural block with 
temporary pain control for two weeks and that this had occurred 
eight months earlier. (See April 2003 VA records.)  The Veteran 
reported constant low back pain associated with frequent numbness 
and tightness of the legs and pain in the plantar aspect of the 
feet.  No other strange feelings in the lower extremities.  No 
history of fecal or urinary incontinence.  The Veteran reported 
that he used Tramadol and Sulindac for pain.  He noted acute 
flare ups of low back pain which functionally impaired him on 
three or four occasions in the last year.  The Veteran reported 
that he cannot walk any distance even in his house without the 
aid of an assistive device, such as a cane.  He also stated that 
he uses crutches and a walker.  He reported that he uses the cane 
100 percent of the time, crutches 98 percent of the time, and the 
walker 30 to 35 percent of the time.  He also stated he uses a 
lumbosacral orthosis with temporary pain control.  He stated that 
he can walk with the cane for four to five minutes.  The Veteran 
also reported a history of falls in his home with no visits to 
doctors.  Upon clinical examination of the thoracolumbar spine, 
the examiner found forward flexion was 0 to 20 degrees, extension 
was 0 to 20 degrees, right lateral flexion was 0 to 20 degrees, 
and left lateral flexion was 0 to 25 degrees.  Right and left 
lateral rotation was 0 to 25 degrees each.  It was noted that 
there was painful motion on the last degree on the range of 
motion.  The examiner noted that the Veteran was additionally 
limited by pain following repetitive use of the thoracolumbar 
spine, but not additionally limited by fatigue, weakness, or lack 
of endurance.  There was objective evidence of painful motion on 
all movements of the thoracolumbar spine.  There was no palpable 
lumbar spasm.  The examiner noted that it was difficult to 
evaluate muscle strength because the Veteran was doing poor 
muscular effort, claiming severe pain, but manually it appeared 
that it is a 4 or a 5.  There was no tenderness to palpation in 
the lumbosacral area.  There was no muscle spasm, guarding, 
localized tenderness, scoliosis, reversed lordosis, or abnormal 
kyphosis.  There was normal gait and preserved spinal contour.  
There was a negative straight leg raising, and negative 
Goldthwaite's sign bilaterally.  The VA examiner noted that when 
the Veteran entered to register to the clinic in the hallway, he 
was walking normally with the cane hanging on the forearm.  When 
he entered the doctor's office, he started using the cane, 
limping slightly.

A March 2004 VA record reflects the Veteran complained of acute 
exacerbation of low back pain since the morning during a sudden 
movement of the body.  He complained of limitation of all 
movements. 

A November 2004 VA record reflects that the Veteran had been 
walking three miles as exercise for the past 1 1/2 months and that 
his low back pain and left knee had improved.

The Veteran underwent another VA examination in October 2006.  
The October 2006 VA examination report reflects that the Veteran 
stated that his pain is located in the paravertebral muscles of 
the lumbosacral spine and it radiates to both legs.  It usually 
affects him with the duration of six to eight hours per day and 
is characterized as being stabbing in fashion, with a usual 
intensity of 7 on a scale of 1 to 10.  The Veteran was treated 
with medication, with only mild relief.  He reported periods of 
flare-ups with a severity of 9 out of 10 and which occur at least 
once or twice per week and last three to four hours.  The Veteran 
denied bladder and bowel symptoms.  It was noted that the Veteran 
walked with a cane and does not have a brace (lumbosacral 
orthosis).  The Veteran reported that he was able to ambulate for 
about 10 minutes.  Upon clinical examination, it was noted that 
the Veteran had forward flexion of 0 to 70 degrees (with a 
functional loss of 20 degrees due to pain, being painful in the 
last 10 degrees),  extension of 0 to 20 degrees (with a 
functional loss of 10 degrees due to pain, being painful in the 
last 10 degrees), and lateral flexion 0 to 20 degrees, 
bilaterally, (with a functional loss of 10 degrees due to pain, 
being painful in last 10 degrees).  The examiner also noted 
lateral rotation of 0 to 15 degrees, bilaterally, with a 
functional loss of 15 degrees due to pain; however, he noted that 
there was only pain in the last 10 degrees.  There was tenderness 
upon palpation at the paravertebral muscles of the lumbosacral 
spine, and guarding and spasms.  The Veteran was unable to 
repetitively perform thoracolumbar flexion due to pain.  There 
was no evidence of ankylosis, abnormal kyphosis, or scoliosis.  
There was reversed lordosis.  A lumbosacral MRI performed in 
September 2002 which showed degenerative disc disease, myositis, 
and disc herniation at the lumbosacral level was noted.  

Finally, the Veteran underwent a fourth VA examination in June 
2010.  The June 2010 VA examination report reflects that the 
Veteran reported weekly and severe flare-ups of low back pain 
which was precipitated by increased activities, stooping, and 
bending.  There was no history of urinary or fecal problems.  The 
Veteran also reported numbness, leg weakness, and falls.  The 
examiner found that the etiology of these symptoms was unrelated 
to the Veteran's service-connected myositis.  The Veteran also 
reported constant severe daily dull and achy pain in the back.  
He reported that he was unable to walk more than a few yards and 
that he used a cane and a brace.  Upon clinical examination, it 
was noted that he had normal posture, and normal gait.  There was 
no gibbus, kyphosis, lumbar lordosis, reverse lordosis, lumbar 
flattening, scoliosis, or ankylosis.  There was no spasm, 
guarding, tenderness, weakness, or atrophy.  There was pain on 
motion.  The Veteran had thoracolumbar flexion of 0 to 80 
degrees, extension 0 to 10 degrees, left and right lateral 
flexion and rotation was 0 to 20 degrees, each.  A May 2009 
lumbar spine MRI indicated lumbar spondylosis.  The examiner 
noted that the current severity of the Veteran's lumbosacral 
condition was mild based upon physical examination and 
radiographic findings.  The current severity of the Veteran's 
lumbosacral condition was moderate based upon the Veteran's 
subjective complaints, impairment, and disability.  

Regulation prior to September 26, 2003

As noted above, under the regulation in effect at the time the 
Veteran filed his claim, the Veteran would be entitled to a 
rating in excess of 20 percent if he had severe limitation of 
motion of the lumbar spine (40 percent disabling under DC 5292), 
favorable ankylosis (40 percent disabling DC 5289), or 
unfavorable ankylosis (50 percent disabling DC 5289).  The 
clinical evidence of record does not reflect that the Veteran had 
favorable ankylosis, unfavorable ankylosis, or severe limitation 
of motion due to the Veteran's service-connected myositis of the 
lumbar paravertebral muscles.  The evidence reflects that in 
November 2001, the Veteran had a range of motion of the lumbar 
spine as follows:  forward flexion to 55 degrees, backward 
extension to 20 degrees, lateral flexion to 35 degrees, 
bilaterally, and lateral rotations to 35 degrees, bilaterally.  
There was no pain on motion.  Thus, the November 2001 VA 
examination report does not reflect that the Veteran had 
ankylosis or that his loss of range of motion rose to the level 
of severe. 

The December 2003 VA examination report reflects that the Veteran 
had a range of motion of the lumbar spine as follows:  forward 
flexion was 0 to 20 degrees, extension was 0 to 20 degrees, right 
lateral flexion was 0 to 20 degrees, left lateral flexion was 0 
to 25 degrees, right and left lateral rotation was 0 to 25 
degrees each.  It was noted that there was painful motion on the 
last degree on the range of motion.  The Board acknowledges that, 
if credible, this range of motion would indicate severe 
limitation of motion; however, the Board finds that the results 
are less probative than other VA examination results as the 
examiner noted that the Veteran failed to exert full muscle 
strength during some testing, and that the Veteran was seen 
walking without a cane outside of the doctor's office.  Thus, 
indicating that the Veteran may not have exhibited his true 
symptoms during examination.  Moreover, the results differ 
substantially from a prior examination and two subsequent 
examinations.  

The October 2006 VA examination report reflects that the Veteran 
had flexion to 70 degrees (with a functional loss of 20 degrees 
due to pain, being painful in the last 10 degrees),  extension of 
0 to 20 degrees (with a functional loss of 10 degrees due to 
pain, being painful in the last 10 degrees), and lateral flexion 
0 to 20 degrees, bilaterally, (with a functional loss of 10 
degrees due to pain, being painful in last 10 degrees), and 
lateral rotation of 0 to 15 degrees (with a functional loss of 15 
degrees due to pain, being painful in the last 10 degrees).  
Thus, the October 2006 VA examination report does not reflect 
that the Veteran had ankylosis or that his loss of range of 
motion rose to the level of severe, even with consideration of 
pain on motion. 

The June 2010 VA examination report reflects that the Veteran had 
flexion of 0 to 80 degrees, extension 0 to 10 degrees, left and 
right lateral flexion and rotation was 0 to 20 degrees each.  
Thus, the June 2010 VA examination report does not reflect that 
the Veteran had ankylosis or that his loss of range of motion 
rises to the level of severe, even with consideration of 
functional loss due to pain.  

Current regulation (from October 26, 2003)

The Board has also considered whether the Veteran would be 
entitled to a higher evaluation under the current regulation in 
effect from September 26, 2003.  Under the current regulation, 
the Veteran would be entitled to a rating in excess of 20 percent 
if he has ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  The 
clinical evidence of record is against a finding of ankylosis.  
With regard to forward flexion, the November 2001 VA examination 
report reflects forward flexion of 55 degrees, the December 2003 
VA examination report reflects forward flexion of 20 degrees, the 
October 2006 VA examination report reflects forward flexion of 70 
degrees (20 degrees of functional loss due to pain), and the June 
2010 VA examination report reflects forward flexion of 80 
degrees.  The Board acknowledges that the Veteran's December 2003 
VA examination noted that his forward flexion was limited to 20 
degrees, which would normally warrant a 40 percent evaluation.  
However, as noted above, the Board finds that this limitation of 
motion is less probative than the other VA examinations.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment.  The overall 
evidence does not reveal a disability picture most nearly 
approximating an evaluation higher than 20 percent under the 
formula prior to, or from September 26, 2003, even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors as noted by the VA examiners.  
The Board has considered whether there is any other applicable 
diagnostic code which provides the Veteran with a higher 
evaluation, but finds that there is not.  

Extraschedular

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2009). An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards. See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
myositis is inadequate.  The rating criteria reasonably describes 
the Veteran's disability level and symptomatology as due to 
limitation of motion, and such limitation of motion includes 
consideration of pain, and other factors under DeLuca.  The 
Veteran does not experience any symptomatology not contemplated 
by the rating schedule.  Referral for extraschedular 
consideration is not warranted.

In conclusion, the evidence of record is against a finding that 
the Veteran's service-connected myositis merits a rating in 
excess of 20 percent for any time period on appeal.  As the 
preponderance of the evidence is against the claim for a rating 
in excess of 20 percent, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating for service connected myositis 
of the lumbar paravertebral muscles, currently evaluated as 20 
percent disabling, is denied.


REMAND

As noted above, the Veteran is service-connected for myositis of 
the lumbar paravertebral muscles.  The Veteran averred in various 
medical records, and in his July 2002 substantive appeal, that he 
was unable to work due to his back.  Moreover, the June 2010 VA 
examination report reflects that the Veteran reported that he has 
not been employed for several years due to medical problems.  The 
Board notes that this differs substantially from a September 2003 
VA medical record which reflects that the Veteran had been 
suspended from work due to an investigation for a complaint filed 
against him by a fellow worker; nevertheless, the Veteran's claim 
for TDIU has been reasonably raised by the record.  The issue of 
TDIU has not been adjudicated by the RO.  See Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009).  Therefore, the Board 
remands the issue of entitlement to TDIU to the RO for 
development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU) in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2010), and 
applicable legal precedent.  

2.  Thereafter, schedule the Veteran for a 
general medical examination to determine 
whether his sole service-connected 
disability, myositis of the lumbar 
paravertebral muscles, renders the Veteran 
unemployable.  The clinician is requested 
to furnish an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's service-
connected disability alone, irrespective of 
age or non service-connected disabilities, 
renders him unemployable.

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

3.  Following completion of the above, 
adjudicate the issue of entitlement to a 
total rating for compensation purposes 
based on individual unemployability, with 
consideration of all evidence of record, to 
include additional evidence received since 
issuance of the most recent supplemental 
statement of the case in August 2010.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


